10

11

12

13

14

15

16

17

18

19

20

al

DD

23

Case 2:20-cv-00870-BJR Document 33 Filed 07/29/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
STEPHEN CHARLES VALDEZ,
Plaintiff, Case No. C20-870-BJR
Vv.
ORDER DISMISSING ACTION
KIMBERLY PARKER, et al.,
Defendants.

 

 

 

 

The Court, having reviewed the Report and Recommendation of the Honorable Michelle
L. Peterson, United States Magistrate Judge, and the remaining record, hereby ORDERS:

(1) The Report and Recommendation is approved and adopted.

(2) Plaintiff's complaint (dkt. # 4) and this action are DISMISSED with prejudice,
under LCR 41(b)(2), for failure to prosecute

(3) Defendants’ motion for summary judgment (dkt. # 14) is STRICKEN as moot.
//
//

//

ORDER DISMISSING ACTION
PAGE - 1

 
10

11

12

13

14

15

16

17

18

To

20

21

22

23

Case 2:20-cv-00870-BJR Document 33 Filed 07/29/21 Page 2 of 2

(4) The Clerk is directed to send copies of this Order to counsel for Defendants, to

Plaintiff at his last known address, and to Judge Peterson.

DATED this D4 sax of Tul 4 , 2021.

BARBARA J. ROTHSTEIN
United States District Judge

ORDER DISMISSING ACTION
PAGE - 2

 

 

 
